                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 James Paul Aery,                                              Civil No. 21-cv-0111 (PJS/TNL)

                        Plaintiff,

 v.
                                                                    ORDER
 Josh Arhart, et al.,

                        Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated June 3, 2021 (ECF No. 11), along with all the files and records, and no objections to

said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.       This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

                § 1915(e)(2)(B).

       2.       The application to proceed in forma pauperis of plaintiff James Paul Aery (ECF

                No. 2) is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: July 2, 2021                                  s/Patrick J. Schiltz
                                                    The Honorable Patrick J. Schiltz
                                                    United States District Court Judge
                                                    for the District of Minnesota
